Citation Nr: 0203543	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for impotency from December 11, 
1990?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to March 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating action of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran was afforded a video hearing before the 
undersigned Member of the Board in January 2002.  Additional 
evidence was submitted subsequent to the video hearing with a 
written waiver of consideration of that evidence by the RO.  

The Board is undertaking additional development on the claim 
of entitlement to service connection for residuals of smoke 
inhalation pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDING OF FACT

Since December 11, 1990, the veteran has experienced erectile 
dysfunction but no penile deformity has been shown.  


CONCLUSION OF LAW

A compensable rating for impotency at any time since December 
11, 1990, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection is in effect for impotency, as well as for 
post operative residuals of a left testicle removal, 
currently evaluated as 10 percent disabling.  No claim is 
pending concerning the latter rating.  Additionally, the 
veteran receives $80.00 per month in special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. § 3.350(a) (2001) for the loss of use 
of a creative organ.

In September 1979, the veteran was hospitalized for right 
testicular epididymitis and left testicular atrophy.  A prior 
history of left epididymo-orchitis seven years prior to 
admission, with subsequent left testicular atrophy, was noted 
at admission.  

In February 1981, the veteran underwent a left orchiectomy 
and a fixation of the right testis.  At hospital discharge in 
March 1981, physical examination was unremarkable, save for 
the absence of the left testis.  The penis and right testis 
were opined to be normal.  

In November 1985, the veteran underwent a vasectomy.  The VA 
summary report noted that the veteran previously had several 
episodes of right testicular epididymitis, and thus, a 
vasectomy was recommended.  It was also noted that the 
veteran wanted to have the procedure performed.  

A March 1991 VA outpatient treatment report noted complaints 
of right testicular swelling and tenderness, and difficulty 
maintaining an erection.  His penis was noted to be normal.  
The right testis was slightly enlarged.  

In May 1992, a VA semen analysis noted no observable sperm.  
Later in October 1992, a granuloma scar from the vas deferens 
was removed.

At a VA examination in July 1999, the veteran reported that 
he suffered from impotence since 1981.  He had tried 
yohimbine without any relief of the impotence.  He had not 
tried a pump or injections.  He stated that he got an 
erection but that it was not very hard.  He was unable 
sustain an erection to have intercourse.  Physical 
examination revealed that the veteran's penis was normal.  
There was no discharge noted.  The right testicle was intact, 
and the veins and vessels were within normal limits.  The 
impression was impotence, probably due to previous surgeries.  

In August 1999, service connection was granted for impotence 
and a noncompensable evaluation assigned.  

At the video hearing in January 2002, the veteran testified 
that he was unable to maintain an erection or have sexual 
intercourse.  He had not tried medication because of a heart 
condition.  He indicated that he had a vasectomy at the VA 
hospital because he was still having "problems" and as a 
method of birth control.  

Analysis

The veteran contends that his service-connected impotence is 
more severe than the rating assigned following the initial 
grant of service connection in the rating action on appeal. 

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtain any indicated 
treatment records.  The veteran was afforded a VA examination 
in July 1999. In the rating decision on appeal, statement and 
supplemental statements of the case sent to the veteran, he 
was advised of the laws and regulations applicable to his 
claim as well as the basis for the denial of his claim.  The 
veteran has not identified any additional evidence in support 
of his claim.  Accordingly, the Board finds that the duty to 
assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

With respect to the issue listed on appeal, the Board is 
aware that there is not a listed disability rating for 
impotence.  In this case, the veteran's impotence is rated 
under Diagnostic Code 7522.  Under Diagnostic Code 7522, a 
deformed penis with loss of erectile power is entitled to a 
20 percent evaluation.  In this case, however, while the 
veteran suffers from erectile dysfunction, there is no 
competent evidence that he also suffers from a penile 
deformity.  Indeed, no penile deformity was noted in-service, 
at the July 1999 VA examination, or at any time since 
December 11, 1990.  As there is no competent evidence that 
the veteran suffers from a penile deformity, or has suffered 
from such a disorder at any time since December 11, 1990, a 
compensable rating is not warranted under Diagnostic Code 
7522.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found.  This is a practice known as assigning "staged" 
ratings.  In view of the Fenderson holding, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for the disability at issue.  As noted, however, the 
Board finds no evidence of an increased level of disability 
at any time since December 11, 1990.  The veteran's condition 
has remained essentially stable from December 11, 1990 to the 
present.  Thus, the record in this case does not justify a 
staged rating under Fenderson.  

As the preponderance of the evidence is against the claim, 
the Board concludes that a compensable rating is not in 
order. 

Finally, after all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event.  If the preponderance of the 
evidence is against the claim the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.  As such, the doctrine of reasonable doubt 
is not for application.


ORDER

A compensable rating for impotency at any time since December 
11, 1990, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

